Citation Nr: 1606911	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from June 1958 to March 1982.  He unfortunately died in June 2010.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in St. Petersburg, Florida now has jurisdiction of this case.

In March 2015, the Veteran submitted additional evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The death certificate shows that Veteran died in June 2010; the immediate cause of his death was failure to thrive, and the underlying cause of death was hypertensive heart disease.
 
2.  At the time of the Veteran's death, his sole adjudicated service-connected disability was left inguinal hernia residuals.

3.  The probative medical evidence demonstrates that the Veteran more likely than not had hypertension during active service and continued to experience symptoms thereafter.

4.  The Veteran's hypertension substantially or materially contributed to his fatal hypertensive heart disease. 


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Service connection will be presumed for certain chronic diseases (e.g., hypertension) which are manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

In this case, the Veteran's death certificate shows that he died in June 2010; the immediate cause of death was failure to thrive, and the underlying cause of death was hypertensive heart disease.  His sole service connected disability was residuals of an inguinal hernia.

The appellant essentially asserts that the Veteran incurred hypertension during service and that such disability contributed materially or substantially to the cause of his death.

A review of the Veteran's STRs shows that in November 1977, he had a blood pressure reading of 140/80.  His August 1981 retirement examination report shows a blood pressure reading of 138/100 with a diagnosis of borderline hypertension.  From January 26-29, 1982, the Veteran returned to the clinic for blood pressure checks.  A February 4, 1982, STR shows a follow-up blood pressure reading of 154/94 with a corresponding impression of borderline hypertension and a consultation was recommended for evaluation.  However, in March 1982, he was discharged from the service.

Private treatment and hospital records dated from April to June 2000 reflect that the Veteran had a myocardial infarction and underwent multiple interventional procedures.  In May 2000, he received percutaneous transluminal coronary angioplasty to an occluded saphenous vein graft to the right coronary artery.  See April and May 2000 Morton Plant Mease Hospital Records; June 2000 follow-up notes and letter provided by Clearwater Cardiovascular & Interventional Consultants.

As noted the Veteran died in June 2010.  The appellant filed a DIC claim in August 2010. 

In May 2011, this case was referred to a VA examiner for a medical opinion.  The examiner determined that the Veteran's hypertensive heart disease was less likely as not caused by or related to his military service.  The examiner noted that while the Veteran's retirement examination report shows a notation of borderline hypertension, the claims file contains no records from 1981 until 2000 documenting any treatment for hypertension.  For that reason, the examiner found no correlation between the Veteran's one-time documentation of borderline hypertension and the cause of his death.  The examiner noted that the Veteran had an extensive medical history which included multiple disabilities.  The examiner also noted the Veteran's extensive smoking history, a positive maternal history of heart disease, and an extensive hospital in 2010.  The examiner stated further that well-known causes of pulmonary hypertension include many of the medical problems that the Veteran had been diagnosed with.  The examiner indicated that it is possible/likely that the Veteran developed pulmonary hypertension from his long-standing COPD secondary to his smoking, as well as his mitral valve disease and severe sleep apnea, all of which singularly, or in combination, led to or aggravated his many cardiac problems.  The examiner was ultimately unable to locate any reference in the claims file showing that the Veteran was previously diagnosed with hypertensive heart disease during his hospitalizations other than on his death certificate.

More recently, the appellant submitted a March 2015 opinion authored by Dr. H.S., a private physician.  After a review of the record, Dr. H.S. determined that the Veteran, at least as likely as not, suffered from hypertension while on active duty which is a contributing factor to his cause of death.  Dr. H.S. reviewed the Veteran's STRs and noted the following:  November 1977 blood pressure reading of 140/80, an August 1981 blood pressure reading of 144/96, and a 1982 blood pressure reading of 154/94.  Dr. H.S. cited to the American Heart Association's definition of hypertension, which he stated, was consistent readings above 140 and/or 90.  Dr. H.S. acknowledged the other risk factors of hypertensive heart disease that the Veteran had, but also noted that hypertension is a chronic disease which is only manageable.  Dr. H.S. also noted literature from the Mayo Clinic which reflects that a person can have hypertension for many years without any signs or symptoms and that damage to the vessels can occur even without symptoms.

As to the 2011 examiner's statement that the Veteran did not have any medical records indicating hypertension from 1981 to 2000, Dr. H.S. reiterated that hypertension is a chronic condition that is only manageable, not curable.  Dr. H.S noted that once the Veteran's symptoms surfaced in 2000, he was placed on one medication and in 2010 he was prescribed three medications, further evidencing the chronic nature of his hypertension.
  
Dr. H.S. also stated that, in his medical opinion which is supported by the literature of the National Library of Medicine, hypertensive heart disease refers to heart problems that occur because of high blood pressure.  Although the Veteran had several contributing factors to hypertensive heart disease, Dr. H.S. felt that based on the records on file and the supporting medical literature and his professional medical opinion, it is at least as likely as not that the Veteran suffered from hypertension while on active duty which is a contributing factor to his cause of death.  Accompanying the opinion are supporting medical treatise internet articles which discuss the symptoms of hypertension and hypertensive heart disease.  In particular, Dr. H.S. cited to a Medline Plus article which states that hypertensive heart disease refers to heart problems such as coronary artery disease, heart failure, and thickening of the heart muscle.  Dr. H.S. also included an internet medical article from www.heart.org, titled, "Understanding Blood Pressure Readings," and an article from the Mayo Clinic defining hypertension.

On review of all evidence, both lay and medical, the Board finds that service connection for the cause of the Veteran's death is warranted.  As reflected above, the evidence shows that the Veteran's hypertensive heart disease was an underlying cause of his death, and the medical evidence confirms that hypertension causes hypertensive heart disease.  

The question then becomes whether the Veteran's hypertension, which contributed materially or substantially to his death, is related to his military service.  As reflected above, the Veteran's STRs reflect elevated blood pressure readings and a diagnosis of borderline hypertension in service.  Moreover, after having reviewed the two etiology opinions of record, the Board finds the May 2011 VA opinion inadequate to decide the claim.  First, the Board finds inaccurate the examiner's statement that there are no records from the Veteran's retirement examination in 1981 until 2000 showing a diagnosis of hypertension.  Indeed, the record actually shows that after his August 1981 diagnosis of borderline hypertension on his retirement examination, he went through a series of blood pressure checks in late-January 1982 and was diagnosed again with borderline hypertension in February 1982.  Accordingly, to the extent that the May 2011 VA opinion misstates the Veteran's symptom and medical history, it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, in finding that chronicity had not been established, the 2011 VA examiner did not address the fact that the Veteran had a history of a quadruple coronary artery bypass in 1995 (see May 2000 Mease countryside Hospital records).  Moreover, June 2000 medical notes from the Veteran's private cardiologist 
reflect that at that point he had already developed severe coronary artery disease and ischemic cardiomyopathy.  Notably, both coronary artery disease and cardiomyopathy are types of hypertensive heart disease per the medical literature provided by Dr. H.S.  See also, https://www.nlm.nih.gov/medlineplus/ency/article/000163.htm; http://www.mayoclinic.org/diseases-conditions/cardiomyopathy/basics/definition/con-20026819

In addition, the 2000 physician described the Veteran as having had a "very complex" cardiac history.  For these reasons, the 2011 VA opinion is considered less-informed; it is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").

To the contrary, the Board finds Dr. H.S.'s March 2015 opinion highly probative.  Dr. H.S., a medical doctor, reports having had decades of family medicine practice, emergency room, and industrial clinic experience.  His medical opinion is factually accurate and fully articulated and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. H.S. conducted a correct and thorough review of the relevant evidence, included a synopsis of the Veteran's cardiac history, and provided supporting rationale and medical literature.  He also had an opportunity to address and reconcile the opinion provided by the 2011 VA examiner.  
In summary, the evidence in this case, especially to include the highly probative March 2015 opinion, establishes that the Veteran more likely than not had hypertension during active service and experienced chronic symptoms thereafter, and that his hypertension contributed materially or substantially to his fatal hypertensive heart disease.  Accordingly, the Board finds that, resolving all doubt in the appellant's favor, service connection is warranted for the cause of the Veteran's death.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


